Filed 12/30/22 P. v. Pulido CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 THE PEOPLE,                                                   B321021

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. TA078773)
           v.

 RAFAEL PULIDO,

           Defendant and Appellant.


         APPEAL from a postjudgment order of the Superior Court
of Los Angeles County, Teresa P. Magno, Judge. Reversed and
remanded with directions.
         Gloria C. Cohen, under appointment by the Court of
Appeal, for Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Noah P. Hill, Supervising Deputy
Attorney General, and Eric J. Kohm, Deputy Attorney General,
for Plaintiff and Respondent.
                      ___________________
      Rafael Pulido appeals the superior court’s May 12, 2022
order modifying, nunc pro tunc, his sentence in Los Angeles
Superior Court, 2005, No. TA078773 (case 1), which he contends
unlawfully extended his confinement in state prison. Pulido
urges us to reverse the order and remand with directions to
correct the minute order specifying his sentence in case 11 and
the related abstract of judgment and to issue an order for his
immediate release.
      The Attorney General agrees that the superior court erred
and that we should reverse the May 12, 2022 order and direct
corrections of the case 1 sentencing order and abstract of
judgment, but contends the record on appeal is insufficient to
determine whether Pulido’s immediate release is appropriate.
      The Attorney General is correct that we do not know the
correct release date for Pulido as determined by the California
Department of Corrections and Rehabilitation (CDCR). However,
we know the CDCR on May 6, 2022, in a letter encouraging
modification of Pulido’s sentence on an expedited basis, advised
the superior court Pulido’s release date was then “imminent.”
Accordingly, in addition to reversing the May 12, 2022 order and
remanding with directions to correct the case 1 sentencing
minute order and abstract of judgment, as Pulido and the
Attorney General agree we should, we direct the superior court to


1     The superior court incorrectly referred to the case 1
sentencing order as dated May 28, 2005, rather than May 18,
2005.



                                2
order Pulido’s release within five court days of the receipt of our
remittitur unless the CDCR shows cause in that court why Pulido
should not be released.
                         BACKGROUND
      Pursuant to a negotiated agreement, Pulido pleaded no
contest on May 18, 2005 in case 1 to one count of being a felon in
possession of a firearm (Pen. Code, former § 12021, subd. (a)(1))
and a misdemeanor count of escape (Pen. Code, § 836.6, subd. (b))
and admitted he had suffered a prior strike conviction, a 2003
conviction for first degree burglary (Pen. Code, § 459), within the
meaning of the three strikes law (Pen. Code, §§ 667, subds. (b)-(i),
1170.12). He was sentenced to state prison for the lower term of
16 months for the felon-in-possession conviction, doubled as a
second strike. The jail sentence for the misdemeanor conviction
was ordered to run concurrently with the state prison term.
      Pulido was convicted following a jury trial on October 20,
2005 of rape (Pen. Code, § 261, subd. (a)(2)) and penetration by a
foreign object (Pen. Code, § 289, subd. (a)(1)) in Los Angeles
Superior Court, 2005, No. VA085408 (case 2). He was sentenced
on November 8, 2005 to a state prison term of 21 years—the
upper term of eight years for rape, doubled pursuant to the
three strikes law, plus five years for the prior serious felony
conviction pursuant to Penal Code section 667,
subdivision (a)(1).2 The sentence on the second sexual assault
conviction was stayed pursuant to Penal Code section 654.

2     We grant the Attorney General’s motion to take judicial
notice of the November 8, 2020 minute order issued in case 2 and
the related abstract of judgment, as amended nunc pro tunc on
July 30, 2014 to accurately reflect Pulido’s AIDS testing
requirement.



                                 3
      On May 6, 2022 the CDCR wrote the superior court in
case 1, stating the abstract of judgment and/or minute order in
the case might be in error or incomplete, incorrectly stating that
at the time of sentencing in case 1 Pulido was already sentenced
under the three strikes law in case 2 and that, pursuant to Penal
Code section 667, subdivision (c)(8), the sentence in case 1 had to
run consecutively to any other sentence the defendant was
already serving.
      On May 12, 2022 the superior court, after stating it had
reviewed the plea and sentencing transcripts, ordered the minute
order imposing sentence in case 1 corrected nunc pro tunc by
striking “sentence to run concurrent with any other sentence
imposed,” and substituting, “pursuant to Penal Code
section 667(c)(8), the sentence is to run consecutive to any other
sentence imposed.” According to the reporter’s transcript of the
proceedings, although not reflected in the minute order, the court
expressly directed the sentence in case 1 to be served
consecutively to the sentence Pulido had received in case 2. A
new abstract of judgment was filed for case 1 on May 13, 2022.
      Pulido filed a timely notice of appeal.
                          DISCUSSION
      Penal Code section 667, subdivision (c)(8), part of the
three strikes law, provides, “A sentence imposed pursuant to
subdivision (e) [that is, a second or third strike sentence] shall be
imposed consecutive to any other sentence that the defendant is
already serving, unless otherwise provided by law.” Thus,
pursuant to this provision, the sentence in case 2, a second strike
sentence, was to be served consecutive to (after) the sentence in
case 1. Neither the November 8, 2005 minute order in case 2 nor
the related abstract of judgment indicates whether Pulido’s



                                  4
21-year sentence was to be served consecutively to, or
concurrently with, the two-year eight-month sentence previously
imposed in case 1.
      Pulido contends, without citation to anything in the record
now before us, the two prison sentences were served
consecutively (the sentence in case 2 following that in case 1) and
he was completing his prison term for both cases, with his release
date “imminent,” when the CDCR wrote the court and incorrectly
asserted Pulido was sentenced in case 1 after case 2 and
suggested the two-year eight-month sentence in case 1 had been
served concurrently with the sentence in case 2. The superior
court, apparently relying on the CDCR’s letter and unaware of, or
disregarding, the relative dates of sentencing in case 1 and
case 2, agreed and ordered Pulido to serve the two-year eight-
month sentence in case 1 after completing his case 2 prison term.
The error, Pulido argues, has caused his unlawful incarceration
beyond the correct release date.
      The Attorney General concedes the superior court’s May 12,
2022 nunc pro tunc order was made in error and must be
reversed, with the original sentencing order and abstract of
judgment corrected to reflect the previously imposed sentence.
We agree. When sentenced in case 1, Pulido was not serving any
other prison term. There was nothing “already being served” to
which the case 1 sentence could run consecutively.
      Pulido further argues, because his release date was
“imminent” in early May 2022, that date must necessarily have
passed now, more than seven months later.3 He urges us to

3     Citing a provision in the CDCR’s operations manual, Pulido
explains inmate records must be reviewed 10 days before release.
He contends it can be “fairly assumed” the May 6, 2022 letter


                                 5
direct the superior court to order his immediate release. The
Attorney General responds that the record does not permit a
determination of the correct release date and contends, as the
appellant seeking relief in this court, it was Pulido’s obligation to
provide the records necessary to make that evaluation. Absent
an adequate record, the Attorney General continues, the case
should be remanded to the superior court to decide whether
immediate release is proper.
       We essentially agree with the Attorney General. Pulido
acknowledges his sentence in case 2 had to be served
consecutively to his case 1 sentence. He contends that happened
and requiring him to again serve his case 1 sentence is unlawful.
He may well be correct, but we cannot ascertain from the
material in the appellate record whether, in fact, the case 1 and
case 2 sentences were served consecutively or concurrently. The
superior court is the proper forum to make that determination in
the first instance.
       Because the release date was concededly imminent before
the CDCR’s inaccurate letter and the superior court’s erroneous
order, however, the burden is properly placed on the CDCR in the
superior court to present information justifying any further delay
in releasing Pulido. Accordingly, we direct the superior court to
order Pulido’s release within five court days of the receipt of our




from the CDCR stating his release date was imminent and
asking the court for “an expeditious response” meant his release
date was no more than 10 days from May 6—that is, no later
than May 16, 2022. That surmise may be reasonable, but it is
insufficient for us to order his immediate release.



                                  6
remittitur unless the CDCR shows cause why that release is not
proper.4
                         DISPOSITION
      The May 12, 2022 postjudgment order is reversed. The
cause is remanded with directions to the superior court to correct
the May 18, 2005 minute order and related abstract of judgment
in No. TA078773 (case 1) to reflect the sentence as originally
imposed. The superior court is further directed to order Pulido’s
release from custody within five court days of receipt of our
remittitur unless the CDCR shows cause why his release from
custody is not proper.




                                     PERLUSS, P. J.
      We concur:


            SEGAL, J.



            FEUER, J.




4     The court encourages the parties to consider stipulating
pursuant to California Rules of Court, rule 8.272(c) for issuance
of our remittitur prior to the time specified in rule 8.272(b).


                                 7